          Case 1:20-cr-00078-AT Document 162 Filed 12/22/20 Page 1 of 1




                                EPSTEIN SACKS PLLC
                                                                                     12/22/2020
                                  ATTORNEYS AT LAW
                                 100 LAFAYETTE STREET
                                         SUITE 502
                                  NEW YORK, N.Y. 10013
                                       (212) 684-1230
                                                              BENNETT M. EPSTEIN: (917) 653-7116
                                                              SARAH M. SACKS: (917) 566-6196




                                                              December 21, 2020

Hon. Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Filed by ECF
                                  United States v. Price Tunstall
                                         20 Cr. 78 (AT)

Dear Judge Torres:

         We represent the defendant Price Tunstall pursuant to the Criminal Justice Act. We write
to respectfully request a modification to Mr. Tunstall’s current bail conditions as set forth in this
letter. Currently, Mr. Tunstall is being monitored electronically while on home detention. As per
pretrial services, Mr. Tunstall has been in complete compliance with his bail conditions and he has
recently completed an online Occupational Safety and Health Administration (“OSHA”) course.
He hopes that the OSHA certification will help him find gainful employment so that he can support
himself and his family. Pretrial services suggests that Mr. Tunstall’s bail conditions be modified
so that he be placed on a curfew instead of home confinement. Pretrial services further requests
that it be allowed to set the curfew. We have discussed this modification with the Government,
and they have no objection to this request.

                                                                      Respectfully submitted,
  GRANTED.

  SO ORDERED.

  Dated: December 22, 2020
         New York, New York
